221 F.2d 791
James E. BROWN, Appellant,v.NASHVILLE, CHATTANOOGA & ST. LOUIS RAILWAY, Appellee.
No. 12345.
United States Court of Appeals Sixth Circuit.
April 27, 1955.

Ernest C. Matthews, III., Tyne, Sugg, & West, Nashville, Tenn., for appellant.
Walker, Hooker, Keeble, Dodson & Harris, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs and arguments of counsel for the respective parties;


2
And it appearing that the only question involved, namely, whether the appellant made application to the appellee for reemployment within ninety days after his discharge from the United States Navy on January 10, 1950 in accordance with the provisions of Secs. 308(b) and 459(b), 50 U.S.C.A.Appendix, in order to be entitled to reemployment after termination of service in the armed forces, is a question of fact, which was found by the District Judge adversely to appellant's contention that such application had been made;


3
And the Court being of the opinion that giving due regard to the opportunity of the District Judge to judge of the credibility of the witnesses such finding of fact is not clearly erroneous, Rule 52(a), Rules of Civil Procedure, 28 U.S.C.A.; Walling v. General Industries Co., 330 U.S. 545, 550, 67 S.Ct. 883, 91 L.Ed. 1088. See: Broadcast Music v. Havana Madrid Restaurant Corp., 2 Cir., 175 F.2d 77, 80.


4
It is ordered that the judgment be affirmed.